Judgment unanimously modified on the law and as modified affirmed and matter remitted to Genesee County Court for resentencing in accordance with the following Memorandum: Defendant entered a plea of guilty to criminal possession of a weapon in the third degree in exchange for a sentence of no more than six months of shock incarceration and five years of probation. Following a mitigation hearing, defendant requested the imposition of 180 days of electronic monitoring as a condition of probation in lieu of shock incarceration. County Court agreed. On appeal, defendant contends that the imposition of electronic monitoring as a condition of probation was illegal. At the time of *958sentencing, the Penal Law did not authorize electronic monitoring as a condition of probation (see, People v McNair, 87 NY2d 772; People v Soltis, 229 AD2d 991). Consequently, we modify the judgment by vacating the sentence, and we remit the matter to Genesee County Court for resentencing. (Appeal from Judgment of Genesee County Court, Morton, J.—Criminal Possession Weapon, 3rd Degree.) Present—Pine, J. P., Lawton, Callahan, Doerr and Balio, JJ.